Fourth Court of Appeals
                                   San Antonio, Texas
                                          June 28, 2016

                                      No. 04-15-00808-CV

                     IN THE INTEREST OF S.L.S., S.S., S.L.S., Children,

                  From the 406th Judicial District Court, Webb County, Texas
                            Trial Court No. 2012-CVL-000402-D4
                         Honorable Oscar J. Hale, Jr., Judge Presiding


                                         ORDER
        Appellant has filed a pro se motion requesting that we send him his case information. Our
records do not reflect that appellant’s appointed counsel has been relieved of his duties or
replaced by another attorney. Therefore, appellant’s appointed appellate counsel “continues to
serve in that capacity” until the date all appeals, including a petition for review to the Supreme
Court of Texas, are exhausted or waived. See TEX. FAM. CODE § 107.016(2); In re P.M., —
S.W.3d —, No. 15-0171, 2016 WL 1274748, at *3 (Tex. Apr. 1, 2016) (per curiam) (holding that
an indigent appellant’s right to appointed counsel in parental rights termination cases includes all
appellate proceedings). Texas law does not provide for hybrid representation enabling both a
party and his attorney to file motions. See Posner v. Dallas Cnty. Child Welfare, 784 S.W.2d
585, 588 (Tex. App.—Eastland 1990, writ denied) (per curiam). A pro se motion filed by a party
who is represented by counsel presents nothing for our review. See id. Because appellant’s
appointed counsel is still serving in that capacity, appellant’s counsel must keep him “reasonably
informed about the status of a matter and promptly comply with reasonable requests for
information.” See TEX. DISC. R. PROF. CONDUCT 1.03. But because appellant’s pro se motion
presents nothing for our review, we deny appellant’s pro se motion. See id.



                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of June, 2016.


                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court